                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-19-05278-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           7353071
       vs.                                 Location Code: M13

  DANIEL M. VOGEL,                         ORDER

              Defendant.

      Based upon the United States’ motion to accept the defendant’s payment of

a $270 fine and $30 processing fee for violation 7353071 (for a total of $300), and

for good cause shown, IT IS ORDERED that the $300 fine ($270 fine and $30

processing fee) paid by the defendant is accepted as a full adjudication of violation

7353071. IT IS FURTHER ORDERED that the bench trial scheduled for June 4,

2020, is VACATED.

      DATED this 26th day of February, 2020.
